Citation Nr: 1630824	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  12-08 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for patellofemoral pain syndrome, left knee.

2.  Entitlement to an initial compensable rating for a left knee scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to July 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO, among other things, awarded service connection for a healed scar due to a laceration on the left knee.  The Veteran filed a notice of disagreement (NOD) the following month wherein the Veteran essentially argued that in addition to the scar, he should have been service-connected for a left knee disability and rated based on the resulting symptomatology, to include painful motion.

In response to the Veteran's NOD, the RO requested that the Veteran be provided with an additional VA examination that included x-rays.  An examination was conducted the following month and in March 2012, the RO issued a statement of the case (SOC) that addressed the issue of entitlement to a compensable rating for the left knee scar.  The RO also, in its statement of reasons or bases, stated that "[a] separate knee disability is denied[;] an additional knee disability had not been diagnosed."  In an April 2012 statement, the Veteran's representative stated that the Veteran was claiming entitlement to service connection for a left knee disability."  This submission was accepted in lieu of a VA Form 9.

The Veteran then filed separate claims of service connection for right and left knee disabilities.  In a September 2012 rating decision, the RO denied service connection for patellofemoral pain syndrome, left knee.  The RO explained that the Veteran's claim of service connection for patellofemoral pain syndrome, left knee, was intertwined with the increased rating matter that was on appeal and, therefore, that matter would also be addressed under separate cover.  A supplemental SOC (SSOC) was also issued that same month that addressed entitlement to service conjection for patellofemoral pain syndrome, left knee, and to a compensable rating for the left knee scar.  In December 2012, both matters were certified for appeal to the Board.  

In light of the Veteran's disagreement with the October 2011 rating decision and in consideration of the RO's actions and adjudication of the matter, the Board finds it appropriate to assume jurisdiction over the left knee service connection claim, even though a separate rating decision as to the matter was issued in September 2012, with which the Veteran did not appeal.  (The Board notes that the RO also denied service connection for a right knee disability, but that the Veteran did not disagree with that determination.)  

In this decision the Board discusses the applicability of Rice v. Shinseki, 22 Vet. App. 447 (2009) on the claim for an increased rating for the knee scar.  The matter of entitlement to a total disability rating based on individual unemployability for all service-connected disabilities is not currently developed for appeal.  To the extent that anything in the record could be construed as a claim of TDIU for all service-connected disabilities, that matter is referred to the RO for appropriate action.  

(The decision below addresses the increased rating matter.  The claim of service connection for patellofemoral pain syndrome, left knee, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).)


FINDING OF FACT

The Veteran's left knee scar is superficial and does not cause any functional impairment.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for scar, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7802 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

The Board notes that VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  Additionally, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  As the Veteran's current appeal with respect to his scar rating stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available relevant evidence pertaining to the Veteran's claim decided herein has been obtained.  The evidence includes his private medical evidence, VA examination reports, and statements from the Veteran.  Although the service connection matter is being remanded, in part, to attempt to obtain additional private medical records, the Veteran has not alleged that those records would contain relevant evidence to rating the severity of his scar during the appeal period.  

Further, the Veteran has been afforded a VA examination during the pendency of his claim and a review of the examination report shows that it contains all relevant and necessary information to evaluate the Veteran's left knee scar in the context of the rating criteria.  The Veteran has also not indicated a worsening of any symptomatology related to his left knee scar since the most recent VA examination of record.  The Board is satisfied that the examination report, along with the Veteran's lay statements, contain sufficient evidence for the Board to decide the Veteran's increased rating claim.  Thus, the Board has properly assisted the Veteran by affording him adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Cox v. Nicholson, 20 Vet. App. 563 (2007).

I.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  "Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

A veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  In the instant case, the Veteran's claim for a higher evaluation for his left knee scar is an original claim that was placed in appellate status by an NOD expressing disagreement with an initial rating award.  As such, consideration of the evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (2000).

The Veteran's left knee scar is evaluated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7802, which pertains to superficial, nonlinear scars not of the head, face, or neck.  Under the applicable regulations, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that (1) are deep and cover an area exceeding 6 square (sq.) inches (in.) (39 sq. centimeters (cm.)) (a deep scar is one associated with underlying soft tissue damage); (2) are superficial and nonlinear and cover an area of 144 sq. in. or greater (a superficial scar is one not associated with underlying soft tissue damage), or; are unstable or painful (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7804 (2015).  Alternatively, scars may be rated based on disabling effects.  38 C.F.R. § 4.118, DC 7805.

When examined in October 2011, it was noted that during service, the Veteran had sustained a laceration to the left knee, which resulted in a healed scar.  The location of the scar was noted to be the anterior aspect of the left knee.  Specifically, there was a 2 centimeter proximal scar with an additional 1.5 centimeter scar, lateral patella.  The scar was described as not painful, with no evidence of adherence to the underlying tissue.  There were also no ulcerations, breakdown, or loss of skin, no depression or elevation, no inflammation, edema, or keloid, and no underlying soft tissue damage.  No functional limitations were identified, and the color of the scar was comparable to that of the surrounding skin.

Here, the evidence fails to support the assignment of a compensable rating for the Veteran's left knee scar.  This is so because the Veteran's scar is not deep, does not equal or exceed 144 square inches, and is not painful or unstable.  The Veteran's scar has also not resulted in any disabling effects.  As such, a compensable rating is not warranted under DCs 7801, 7802, 7804, or 7805. 

There is also no evidence of symptomatology related to the Veteran's scar that falls outside of the schedular criteria found in the rating schedule for the considered DCs.  Thus, as there is no evidence demonstrating an exceptional disability picture such that the available schedular evaluations for the Veteran's left knee scar are inadequate, referral for extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2015).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is no function loss from the scar and a clear preponderance of the evidence is against a finding that the service-connected scar warranted a TDIU at any time during the appeal period.


ORDER

An initial compensable disability rating for a left knee scar is denied.

REMAND

Upon review of the evidence, the Board finds it necessary to remand the claim of service connection for patellofemoral pain syndrome, left knee, for further development.  Specifically, a remand is required to ensure that VA has complied fully with its duty to assist the Veteran in obtaining relevant private treatment records.  A review of the record shows that the Veteran submitted several authorizations to release private treatment records to VA.  One such authorization was for records from Essentia Health.  Essentia Health has contracted with a third party to handle the release of records from that facility.  It is also evident from the record that Essentia Health has multiple medical campuses.  Although records were received from Dr. B.N., a provider with Essentia Health-Duluth Clinic, the Veteran also submitted an authorization for release of records from Dr. P.J., and records from Dr. B.N. state that the Veteran was seen at the request of Dr. P.J..  The Veteran indicated Dr. P.J. to be a provider with the Lakeside Clinic, but the address provided was for the Lakewalk Clinic.  The request was thus refused by the third party in charge of the release of records.  A review of Essentia Health's website shows that the address provided was correct for the location at which Dr. P.J. is located, but that the Veteran did misidentify that location as Lakeside instead of Lakewalk.  Although the Veteran was informed of the error and requested to provide another authorization, it was indicated to be in response to his right knee claim.  

In any event, the record suggests that the Veteran was treated by Dr. P.J., and given the somewhat confusing nature regarding the adjudication of the Veteran's left knee service-connection claim, the Veteran should be afforded another opportunity to assist VA in obtaining records from Dr. P.J..  

The Board also noted that the several contacted facilities provided negative responses, indicating either that records had been destroyed or that there was no record of the Veteran having been treated at the facility.  It does not appear that the Veteran was ever notified of the negative responses from Dr. McGillivray and/or Pike Lake Chiropractic.  Notably, "[i]f VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, . . . VA will provide the claimant with oral or written notice of that fact."  38 C.F.R. § 3.159(e).  The notice must specifically contain the following information: "(i) The identity of the records VA was unable to obtain; (ii)[a]n explanation of the efforts VA made to obtain the records; (iii)[a] description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv)[a] notice that the claimant is ultimately responsible for providing the evidence."  Id.; see 38 U.S.C. § 5103A(b)(2).  As the AOJ received several negative responses to its request for records, on remand, the Veteran must be notified of the unavailability of any records, to specifically include records from Dr. McGillivray and from Pike Lake Chiropractic.  Notice to the Veteran must comply with the provisions of 38 C.F.R. § 3.159(e) outlined above.

The Board finds it also necessary to remand the claim of service connection for a left knee disability to ensure the adequacy of the medical opinion obtained in connection with that claim.  In September 2012, the AOJ obtained a medical opinion regarding the likelihood that the Veteran's diagnosed left knee patellofemoral pain syndrome was related to service.  The reviewing clinician indicated review of the claims folder and then checked the box stating that the claimed condition was less likely than not incurred in or caused by the Veteran's in-service injury.  In support of that opinion, the clinician noted that although the Veteran had sustained an impact injury to his knee in service, he did not have ongoing complaints of knee pain in service.  The clinician also noted the absence of evidence of ongoing care for his knee.

The Board is aware that there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994); however, it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of a veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).

Here, there is no indication that the reviewing clinician considered the lay statements of the Veteran regarding the onset of the Veteran's knee problems in service and the continuation of his symptoms since that time.  Further, the Veteran has indicated that he has received treatment for his knee since service.  Notably, the response from Dr. McGillivray, although not specific to treatment of the left knee, indicates that the Veteran was last seen in 2004.  This tends to substantiate the Veteran's assertion that he received private treatment after service and, therefore, his lay statements must be specifically considered, as the Veteran is competent to report on such things as knee pain.  Accordingly, the Board finds that on remand, the AOJ should obtain an addendum medical opinion in connection with the Veteran's claim of service connection for a left knee disability.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the appellant and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, not previously identified, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record. 

The AOJ should specifically request that the Veteran provide the full name and address for Dr. P.J, at Essentia Health-Lakewalk, as well as the dates of all treatment.  Following receipt of that information, the AOJ should contact the physician or facility in question, with a request that copies of any and all records of treatment or examination of the Veteran be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to VA.

2. The AOJ must notify the Veteran in writing regarding the efforts undertaken to obtain treatment records from Dr. McGillivray and Pike Lake Chiropractic.  To comply with the provisions of 38 C.F.R. § 3.159(e) , the notice must contain the following information: "(i) The identity of the records VA was unable to obtain; (ii)[a]n explanation of the efforts VA made to obtain the records; (iii)[a] description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv)[a] notice that the claimant is ultimately responsible for providing the evidence."  38 C.F.R. § 3.159(e).  

3.  After the development in paragraphs 1 and 2 above has been completed, the AOJ should request that the examiner who provided the September 2012 opinion in connection with the Veteran's claim of service connection for a left knee disability, if she is still available, provide an addendum to that opinion that takes into account the Veteran's assertion that he has had knee pain and other symptoms since service.  In this regard, the Board points out that the Veteran is competent to testify concerning demonstrable symptomatology, such as knee complaints.  The clinician should also take note of the fact that the record suggests that the Veteran did receive private treatment at some point prior to 2004.  As part of the requested addendum, the examiner should also comment on any lay or medical evidence associated with the claims folder on remand. 

If the clinician's opinion remains negative, the clinician must state why the Veteran's lay assertions regarding the onset and continuity of symptomatology do not support a finding that his left knee patellofemoral pain syndrome is attributable to service.

If the VA clinician determines that she cannot provide the requested addendum without re-examining the Veteran, the AOJ should schedule the Veteran for a VA examination in connection with the claim.  If the September 2012 clinician is no longer available, the AOJ should arrange for review of the Veteran's claims file by another appropriately qualified clinician who should provide an opinion as to the likelihood that the Veteran's left knee disability is attributable to service, which opinion must consider and discuss the Veteran's lay assertions outlined above.  

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of entitlement to service connection for left knee patellofemoral pain syndrome.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


